Title: To George Washington from John Marshall, 1 May 1799
From: Marshall, John
To: Washington, George



Dear Sir
Richmond May 1st [17]99

You may possibly have seen a paragraph in a late publication, stating that several important offices in the gift of the Executive,

& among others that of secretary of State, had been attainable by me. Few of the unpleasant occurrences produc’d by my declaration as a candidate for congress (& they have been very abundant) have given me more real chagrin than this. To make a parade of profferd offices is a vanity which I trust I do not possess, but to boast of one never in my power woud argue a littleness of mind at which I ought to blush.
I know not how the author may have acquird his information, but I beg leave to assure you that he never receivd it directly nor indirectly from me. I had no previous knowledge that such a publication was designd, or I woud certainly have suppressd so much of it as relates to this subject. The writer was unquestionably actuated by a wish to serve me & by resentment at the various malignant calumnies which have been so profusely bestowd on me. One of these was that I only wish’d a seat in Congress for the purpose of obtaining some office which my devotion to the administration might procure. To repel this was obviously the motive of the indiscreet publication I so much regret.
A wish to rescue myself in your opinion from the imputation of an idle vanity which forms, if I know myself, no part of my character, will I trust apologize for the trouble this explanation may give you.
Messrs Goode & Gray who are the successors of Messrs Claiborne & Harrison are both fœderalists. Mr Hancock who opposd Mr Trig will, to our general disappointment not succeed. At least such is our present information. Shoud Haymond or Preston be elected the Virginia delegation will stand ten in opposition to the government—nine in support of it. Parties, I fear will not be so nearly balancd in our state legislature. With the most respectful attachment I remain Sir your obedt Servt

J: Marshall

